         Case 1:19-mc-00032-ABJ Document 8 Filed 03/29/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  IN THE MATTER OF THE
  APPLICATION OF WP COMPANY LLC                  Misc. Action No. 19-0032 (ABJ)




                              NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Civil Procedure 83.6(h), please notice the withdrawal of

Michael Dreeben as counsel for the Government in the above-captioned matter.




                                                  Respectfully submitted,

                                                  ROBERT S. MUELLER, III
                                                  Special Counsel

Dated: March 29, 2019                             /s/ Michael Dreeben
                                                  U.S. Department of Justice
                                                  Special Counsel’s Office
                                                  950 Pennsylvania Avenue NW
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 616-0800
                                                  Attorney for the United States of America
